Citation Nr: 9930275	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-07 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Whether the August 1979 rating decision which denied service 
connection for schizophrenia, was clearly and unmistakably 
erroneous.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from May 1967 to January 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the December 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which held that 
the August 1979 rating decision that denied service 
connection for schizophrenia, was not clearly and 
unmistakably erroneous.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  The August 1979 rating decision, which denied service 
connection for schizophrenia was not undebatedly erroneous.


CONCLUSION OF LAW

The August 1979 rating decision was not clearly and 
unmistakably erroneous in denying service connection for 
schizophrenia. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that at the time of his 
December 1966 physical examination prior to induction into 
active service, the veteran gave a prior medical history of 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, nervous trouble of any sort, 
and sleep walking.  No psychiatric abnormalities were noted 
by the examiner on clinical evaluation.  

In August 1967 the veteran was seen with complaints including 
insomnia and wanting to be left alone.  He had posted signs 
around his bed indicating that people should leave him alone 
and it was recorded that he had threatened suicide.  The 
veteran was referred to the mental health service and 
hospitalized with a diagnosis of schizophrenic reaction, 
paranoid type, chronic, severe.  

In a narrative summary accompanying a September 1967 medical 
evaluation board report it was noted that the veteran had 
stated he had had chronic difficulty in relating to others so 
that he generally tried to avoid crowds.  He liked to stay at 
home in his room, sitting on the floor in front of a mirror 
and daydream.  He disliked being bothered by other people and 
admitted to having had chronic suicidal thoughts, although he 
had made no actual attempts.  He had many bizarre and 
grandiose ideations.  He had had chronic feelings of mistrust 
with other people.  He had always been a shy person.  He 
stated he had been advised by his mother to see a 
psychiatrist prior to active duty but had never "found the 
time."  He admitted to chronic and excessive use of alcohol 
and drugs in order to try to get away from people.  He had 
had chronic auditory hallucinations prior to active duty.  He 
denied significant gainful employment prior to active duty.  
Since coming on active duty he had felt increasingly anxious 
and depressed.  He had had thoughts of killing other people 
in his unit who were bothering him.  His sleep was described 
as being very poor.  His appetite was only fair.  The veteran 
had completed approximately 56 hours of college at one 
institution and had dropped out of another college after two 
weeks.  He occasionally helped his father at old jobs prior 
to active duty.  The veteran had chronic feelings that he was 
unable to perform a job satisfactorily.  Initially, he noted 
he had continued difficulty making friends and taking orders 
in the Army.  He admitted to chronic excessive use of alcohol 
when feeling nervous and stated that he drank up to 15 mixed 
drinks at that time since he felt that alcohol did not affect 
him as it did others.  He stated he drank primarily to get 
away from other people.  He admitted to excessive use of 
barbiturates and other drugs to relax, and also admitted to 
smoking marijuana and using amphetamines prior to active 
duty.  

On mental status examination the veteran was alert and 
cooperative. His speech was circumstantial with marked 
loosening of thought associations and repetitive statements.  
His psychomotor activity was bizarre and he made 
inappropriate movements during the interview.  His mood was 
angry and suspicious.  He was very guarded.  The veteran's 
affect was flat and inappropriate.  He admitted to suicidal 
and homicidal ideation.  He had had auditory and possibly 
visual hallucinations.  There appeared to be marked ideas of 
reference and the veteran had well systematized paranoid 
delusions.  He had chronic feelings of being spied on, 
feeling that phones were tapped, and that he was being 
followed.  His memory was good, but insight and judgment 
appeared to be markedly impaired.  The veteran was 
hospitalized in a closed ward and treated with Thorazine.  
Although some improvement was shown with medication he 
continued to have marked paranoid delusions and ideas of 
reference, as well as marked difficulty in relating to other 
patients, threatening another individual without provocation 
on one occasion.  He was considered a danger to himself and 
others and it was felt that a long term psychiatric 
hospitalization would likely be required.   

The examiner commented that in view of the veteran's chronic 
difficulties in relating to other people, his chronic school 
difficulties, his admitted auditory hallucinations and 
paranoid delusions prior to active duty, his admitted 
chronic, and excessive use of alcohol prior to active duty, 
his admitted drug abuse prior to active duty, his chronic 
periods of anxiousness and depression prior to active duty, 
and his relatively brief tour of active duty, this illness 
was considered not in the line of duty, but to have existed 
prior to service.  The diagnosis was schizophrenic reaction, 
paranoid, chronic, severe, not in remission; manifested by 
loosening of thought associations, inappropriateness of 
affect, anxiousness, depression, paranoid ideation, ideas of 
reference, auditory hallucinations, and suicidal and 
homicidal ideation.  External precipitation stress was 
considered minimal, routine military duty.  Premorbid 
personality and predisposition, was severe, chronic schizoid 
personality.  Degree of psychiatric impairment was marked for 
military service.  Line of duty, no, existed prior to 
service.  The medical evaluation board concluded that the 
veteran's psychiatric disability existed prior to active duty 
and was not aggravated by active duty.  

While still in service the veteran was transferred to the VA 
hospital in Northport, New York, in December 1967.  At that 
time he denied symptoms of depression and suicidal ideation.  
He was observed without medication and did not present any 
exacerbation.  No assaultive trends were observed.  He was 
granted open ward privileges.  The diagnosis was 
schizophrenic reaction, paranoid type.  

In January 1968, the veteran was transferred to the VA 
hospital in New York, New York, where he was treated until 
after his discharge from service.  VA medical reports reflect 
that during that treatment the veteran contended that he had 
not been mentally ill during service, but had deceived 
service medical personnel by lies and carefully planned 
actions, in order to be released from the army.  The veteran 
was not overtly psychotic.  The examiner noted positive 
affectual flatness, thinking disorder characterized by 
impairment of capacity to plan strategically, and seriously 
impaired judgment and logic.  The diagnosis was schizophrenic 
reaction, residual type.  

Service connection for schizophrenia was denied by a February 
1968 rating action which held that the veteran's 
schizophrenic reaction noted in service preexisted military 
service and was not aggravated by the short period of active 
duty.  The veteran was notified of the determination and 
advised of his appellate rights, by a letter in March 1968, 
but did not submit a timely notice of disagreement with the 
decision.

In 1979 the veteran's claim was reopened.  A personal hearing 
was held at the RO in July 1979.  The veteran testified that 
prior to service he had no psychiatric symptoms, had no 
difficulty relating to other people, and had never used 
drugs.  He reported that he had no difficulties in service 
until after basic training.  He indicated that statements to 
the contrary which he gave during his hospitalization in 
service were made when he was under heavy medication and 
feeling pressured to cooperate with interviewers in order to 
gain access to an open ward.  The veteran's personal 
psychiatrist testified in his behalf, opining that apparently 
the veteran's psychiatric illness was precipitated by service 
or while in service.  While admitting he could not be 
100 percent certain, the doctor stated it appeared that the 
veteran never became psychotic due to normal stresses prior 
to military service.  He felt with some degree of certainty 
that something overwhelming had happened during service to 
make the veteran as ill as he was and he was considered to 
have been about as ill as it was possible to be.  The doctor 
related that he had treated the veteran since 1975.  He 
stated that with thorough history taking he had found no 
evidence of a psychotic condition prior to service.  His 
knowledge of the veteran did not indicate a severe schizoid 
personality prior to service, but that he had immaturities 
and only a very small percentage of immature people 
development schizophrenia.  During the time at issue the 
veteran was considered to have been immature and 
irresponsible and experienced periods of nervousness and 
anxiety which the doctor considered a normal part of 
adolescence.  He believed that at the time the veteran was 
interviewed in service, reportedly giving a history of 
psychiatric symptoms, he was not really in contact with 
reality and might have said all kinds of things.  In response 
to questioning as to whether he was basing his opinion on the 
record and what the veteran had told him, rather than from 
observation, the doctor answered, "Yes, because I never saw 
him then."

Legal Analysis

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.105(a)(1999).

The U. S. Court of Appeals for Veterans Claims (hereinafter, 
"the Court") has set forth the following three-pronged test 
to determine whether CUE is present in a prior determination: 
"(1) '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,'(2) the error must be 
'undebatable' and of the sort 'which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made,' and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question." Damrel v. Brown, 6 Vet.App. 
242, 245 (1994), (quoting Russell v. Principi, 3 Vet.App. 
310, 313-14 (1992) (en banc)).

The Court has indicated, further, that the undebatable error 
contemplated is such that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed. Marlow v. Brown, 5 Vet.App. 146, 149 (1993).  
In view of the standard that error must be undebatable and 
about which reasonable minds cannot differ, the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b) can never be 
applicable in a claim of clear and unmistakable error.  Clear 
and unmistakable error either exists undebatably or there is 
no clear and unmistakable error within the meaning of 38 
C.F.R. § 3.105(a). Russell at 314 (1992).  Further, 
"[e]rrors that would not have changed the outcome are 
harmless; by definition, such errors do not give rise to the 
need for revising the previous decision." Russell at 313 
(1992). 

A difference of opinion as to the facts or a disagreement 
with the original rating and its interpretation of the facts 
is not reversible error under 38 C.F.R. § 3.105(a). Thompson 
v. Derwinski, 1 Vet.App. 251 (1991).  The Court has also 
indicated that CUE will not be found where there is a 
rational basis for the RO decision under consideration. 
Cripen v. Brown, 9 Vet. App. 412, 423 (1996). 

An August 1979 rating decision denied the veteran's reopened 
claim for service connection for schizophrenia which was 
found to have preexisted service and not to have been 
aggravated during active duty.  The veteran was notified of 
that decision in August 1979 and did not file a timely notice 
of disagreement with the determination.  In the absence of a 
finding of clear and unmistakable error in the August 1979 
decision, it is final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.1103 (1999).

The veteran alleges clear and unmistakable error in the 1979 
rating action.  "To warrant review by the Board, a claim of 
[clear and unmistakable error] must be raised with 
specificity regarding when and how [clear and unmistakable 
error] occurred." McIntosh v. Brown, 4 Vet.App. 553, 561 
(1993).  The veteran in this case makes no claim that the 
evidence as known at the time was not before the RO.  
However, he claims that the evidence of record does not 
constitute clear and unmistakable evidence to rebut the 
presumption of soundness by showing that the veteran's 
schizophrenia preexisted service.  Alternatively, he 
essentially contends that the presumption of aggravation was 
implicated and not rebutted by clear and unmistakable 
evidence.  Error as to the application of statutory or 
regulatory provisions has been alleged with sufficient 
specificity to constitute a valid CUE claim.  It must next be 
determined whether the August 1979 RO decision contained CUE.

Relevant law provides that every veteran is presumed to have 
been in sound condition when examined and accepted for 
service, except as to defects, or disorders, noted at the 
time of the examination and entrance into service, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before entrance into service and was not 
aggravated by service. 38 U.S.C.A. § 1111 (West 1991).  The 
presumption of soundness shall apply except for disorders 
"noted" at the time of examination for entry into service.  
Where there are references on the veteran's entrance 
examinations to a history of a pre-existing medical 
condition, if, as in this case, the medical examiner does not 
find the disorder or diagnosis on the entrance examination, 
the disorder is not "noted" as defined by the law and 
regulations so as to rebut the presumption of soundness. See 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999); 
Crowe v. Brown, 7 Vet. App. 238 (1995).
 
A preexisting injury or disease will be considered to have 
been aggravated in service where there is an increase in 
disability during such service unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease. 38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a)(1999).  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, or during 
and subsequent to service. 38 C.F.R. § 3.306(b)(1999).  
Additionally, temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened." Jensen v. 
Brown, 19 F.3d 1413 (Fed. Cir. 1994); Hunt v. Derwinski, 1 
Vet.App. 292, 297 (1991).

Inasmuch as no psychiatric disability was noted by the 
examiner at the time of the veteran's examination for 
induction, the presumption of soundness would apply in this 
case.  The veteran argues that, in light of the opinion 
expressed by his treating physician in 1979, the record 
cannot be said to demonstrate either that the presumption of 
soundness was rebutted, or that there was no aggravation of 
his disability during service.  The veteran contends that the 
RO failed to give proper weight to his physician's opinion, 
which was based on history provided by the veteran. 

As previously noted a medical evaluation board concluded in 
September 1967 that the veteran's psychiatric disability 
preexisted service and was not aggravated during active duty.  
The Court has stated recently that such a Board of Medical 
Survey can be distinguished from an ordinary medical 
professional, since it is not merely a collection of three 
doctors, but rather it is an entity that it is charged with 
adjudicating an issue and rendering a factual determination 
as to the cause and extent of a service member's disability.  
The factual predicate for a Board of Medical Survey's 
conclusion is the veteran's own history filtered through the 
medical expertise of the Board of Medical Survey. Gahman v. 
West, 12 Vet. App. 406 (1999).

Although it is conceded that the 1979 rating decision did not 
make specific reference to the presumption of soundness or 
discuss aggravation, error is not found because the RO 
appears to have implicitly indicated that the presumption of 
soundness was rebutted and there was no aggravation of 
disability during active service.  The RO could reasonably 
have concluded, based upon the evidence of record, that the 
service medical records, to include the contemporaneous 
findings of the medical evaluation board, and the VA medical 
records, clearly and unmistakably demonstrated that the 
veteran's psychiatric disorder preexisted service, and showed 
his disability was not aggravated during service.  A 
conclusion that the veteran had pre-existing psychiatric 
disability, which was not increased, beyond the natural 
progress of the condition, during active duty, represented a 
reasonable interpretation of the evidence then of record.  
The RO did not misapply the law in a manner that was clearly 
and undebatedly erroneous, but merely reached a reasonable 
conclusion which was not in accord with the veteran's 
assertions.  His contentions, in essence, amount to a claim 
that the VA improperly assessed the evidence then of record, 
by giving insufficient weight to the testimony of his private 
physician.  Such disagreement as to how the evidence was 
weighed or evaluated does not constitute clear and 
unmistakable error. See Russell v. Principi, 3 Vet.App. at 
313.  

The Court, along with the law and regulations, has placed the 
burden on the claimant to show that the prior determination 
was clearly and unmistakably erroneous, rather than requiring 
VA now to show that the final, unappealed determination was 
correct.  The veteran has not met his burden.  The criteria 
for finding CUE, as set forth by the Court, simply are not 
satisfied. 



ORDER

The veteran's claim, alleging clear and unmistakable error in 
the RO's August 1979 rating decision, is denied.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals





